DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first connection part connecting” in claims 3 and 5; 
“second connection part connecting” in claims 3 and 5;
“elastic member…provides elastic force in a direction” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-4 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites “the first ligation part and the second ligation part are ligated on both sides, respectively, with the cerebral aneurysm therebetween” and “the cerebral aneurysm is positioned and ligated in the first hole and the second hole”. These recitations are positive recitations of a human organism (the cerebral aneurysm). In order to avoid positively claiming a human organism, the claim limitations should be functions, such as “the first ligation part and the second ligation part are ligated on both sides, respectively, with the cerebral aneurysm configured to be therebetween” and “the cerebral aneurysm is configured to be positioned and ligated in the first hole and the second hole” and will be interpreted as such for examination purposes.
Claim 3 recites “when the cerebral aneurysm is ligated on the first ligation part and the second ligation part” which is also a positive recitation of a human organism (the cerebral aneurysm). In order to avoid positively claiming a human organism, the claim limitations should be functions, such as “when the cerebral aneurysm is configured to be ligated on the first ligation part and the second ligation part” and will be interpreted as such for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “first connection part connecting” and “second connection part connecting” in claims 3 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only ever refers to the structures as “first connection part” and “second connection part” failing to provide any specific structure for the parts. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “elastic member…provides an elastic force” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only ever refers to the structure as “elastic member” failing to provide any specific structure for the member. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 4,765,335).
Regarding claim 5 Schmidt discloses (fig. 1 and 5-5A) a method of manufacturing a clip for ligating a cerebral aneurysm (see abstract), the method comprising: 
forming a first ligation part 16 and a second ligation part 16A (see col. 5 ln. 22-47), each having a closed end shape (the ends of 16 and 16A are solid forming a closed end shape), on both sides of a base part 10 (see fig. 5A) having predetermined elasticity (the elasticity is determined by the material prior to forming the clip; see col. 5 ln. 22-47) to be symmetrical with respect to each other (16 and 16A are asymmetrical, see fig. 5A); 
folding the base part such that the first ligation part and the second ligation part face each other (see fig. 1 and col. 6 ln. 57 and col. 7 ln. 28-36); 
forming a tong part (11, 11A) between the first ligation part and the second ligation part (see col. 7 ln. 14-24), and forming a first connection part 17 connecting the first ligation part 16 with the tong part (11, 11A), and a second connection part 17A connecting the second ligation part 16A with the tong part (11, 11A; see col. 7 ln. 7-60); and 
intersecting the first connection part 17 and the second connection part 17A with each other (see col. 7 ln. 7-60) such that a front surface of the first ligation part and a rear surface of the second ligation part face each other (see annotated fig. 5A below and fig. 1). 

    PNG
    media_image1.png
    172
    1268
    media_image1.png
    Greyscale

Regarding claim 6 Schmidt discloses (fig. 1 and 5-5A) the base part 10 is a straight line- shaped member (see fig. 5A) having predetermined elasticity (the elasticity is determined by the material prior to forming the clip; see col. 5 ln. 22-47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kees, Jr. (US 3,827,438) in view of Shipp (US 2006/0129168 A1).
Regarding claim 1 Kees discloses (fig. 1-4) a cerebral aneurysm clip for ligating a cerebral aneurysm (see abstract), the cerebral aneurysm clip comprising: 
a first ligation part 18; 
a second ligation part 19; and 
a tong part (13, 14) connected with the first ligation part 18 and the second ligation part 19 (see fig. 1 and col. 1 ln. 39 - col. 2 ln. 11), and applying a force such that the first ligation part and the second ligation part may be ligated on the cerebral aneurysm (see col. 2 ln. 12-21), 
wherein the first ligation part 18 and the second ligation part 19 are arranged to face each other (see fig. 1), such that the first ligation part 18 and the second ligation part 19 are ligated on both sides, respectively, with the cerebral aneurysm therebetween (see col. 2 ln. 12-21).
Kees is silent regarding the first ligation part having a first hole formed therein, and having a closed end shape in which an edge of the first hole is closed; the second ligation part having a second hole formed therein, and having a closed end shape in which an edge of the second hole is closed; the first hole and the second hole communicate with each other.
However Shipp, in the same filed of endeavor, teaches (fig. 1-3) of a similar clip having a first ligation part 122 and a second ligation part 130, wherein the first ligation part 122 having a first hole formed therein (see fig. 1, 3, and [0030]), and having a closed end shape in which an edge (distal curved edge) of the first hole is closed (see fig. 3 and [0030]); the second ligation part 130 having a second hole formed therein (see fig. 1, 3, and [0031]), and having a closed end shape in which an edge (distal curved edge) of the second hole is closed (see fig. 3 and [0031]); the first hole and the second hole communicate with each other (see fig. 1 and 3).
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Kees to have the first ligation part having a first hole formed therein, and having a closed end shape in which an edge of the first hole is closed; the second ligation part having a second hole formed therein, and having a closed end shape in which an edge of the second hole is closed; the first hole and the second hole communicate with each other as taught by Shipp, for the purpose of having the closing force in multiple axes to ensure that the clip remains closed after being placed in the body (see Shipp [0040]).
The language “the cerebral aneurysm is configured to be positioned and ligated in the first hole and the second hole” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Kees as modified meets the structural limitations of the claim, and the cerebral aneurysm is capable of being positioned and ligated in the first hole and the second hole. An aneurysm is positioned and ligated between the first and second ligation parts. The first and second ligation parts are modified to be loops, therefore the aneurysm is capable of being positioned in the loops.
Regarding claim 2, Kees as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Kees further discloses (fig. 1-4) the tong part (13, 14) has predetermined elasticity (the elasticity is determined by the material prior to forming the clip; see col. 1 ln. 39 - col. 2 ln. 11), and a distance between the first ligation part 18 and the second ligation part 19 is increased if a force is applied to an external portion of the tong part (see fig. 4 and col. 2 ln. 12-21), and the distance between the first ligation part 18 and the second ligation 19 part is reduced if the applied force is removed from the external portion of the tong part (13, 14; see fig. 1 and col. 2 ln. 12-21).
Regarding claim 3, Kees as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Kees further discloses (fig. 1-4) a first connection part 16 connecting the first ligation part 18 with the tong part (13,14; see fig. 4); and a second connection part 17 connecting the second ligation part 19 with the tong part (13, 14; see fig. 1), wherein the first connection part 16 and the second connection part 17 intersect with each other (see fig. 4 and col. 1 ln. 39 - col. 2 ln. 11).
Regarding claim 4, Kees as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Kees further discloses (fig. 1-4) an elastic member 12 coupled at both ends thereof to the first connection part 16 and the second connection part 17 (see fig. 1; 12 is indirectly connected to the first and second connection parts), wherein the elastic member 12 provides an elastic force in a direction for reducing the distance between the first ligation part 18 and the second ligation part 19 (see col. 1 ln. 39 - col. 2 ln. 11), when the cerebral aneurysm is ligated on the first ligation part 18 and the second ligation part 19 (see col. 2 ln. 12-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771